DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the support and the device;  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The examiner is making this objection because the support and device are mentioned in numerous claims having functional connections with body member and accessory body, but are not shown in the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, 8 and 15 “at some point” cannot be readily ascertained and is thus vague and indefinite making the scope of the claims is unclear.  
Claim 1 recites the limitation "a device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A device is previously recited in the preamble.
Claim 1 recites the limitation "a support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  A support is previously recited in the preamble.
Claim 3 recites the limitation "a device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  A device is previously recited in the preamble of claim 1.  
Claim 3 recites the limitation "said attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "a device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A device is previously recited in the preamble of claim 1.
Claim 4 recites the limitation "said attachment means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "a support" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  A support is previously recited in the preamble.
Claims 10-12 recite the limitation "a support".  There is insufficient antecedent basis for this limitation in the claim.  A support is previously recited in the preamble of claim 8.
Claim 15 recites the limitation "a device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  A device is previously recited in the claim.
Claim 15 recites the limitation "a support" in lines 9 and 13.  There is insufficient antecedent basis for this limitation in the claim.  A device is previously recited in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,593,124 to Wang.
Regarding claim 1,  Wang ‘124 discloses an accessory body configured to selectively attach a device to a support comprising: A) an accessory body member 1 having a cross section which is narrower at some point configured to be installed adjacent a device than at some point configured to be installed adjacent a support (Fig. 3), and B) said accessory body member 1 is configured with a plurality of depressions 214 in one or more sides of said accessory body member 1 configured to interface with a support attachment 22.  
The examiner submits that the connector body could be installed adjacent a device than at some point configured to be installed adjacent a support based on how a user intends to connect the components – noting that the configuration of the parts would allow for such a specific connecting order.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the clamp body adjacent a device then at some point be installed adjacent a support depending on user preference noting the configuration of the components allows for such a connection order.
Regarding claim 2,  Wang ‘124 discloses further comprising: A) means for attaching 14 said accessory body member to an accessory.  	
Regarding claim 3,  Wang ‘124 discloses wherein: A) said attachment means are integral to a device (Fig. 3 – the hole in device that accepts hook 14).  
Regarding claim 4,  Wang ‘124 discloses wherein: A) said attachment means 14 conform to a mounting standard and said accessory body member 1 are detachable from a device.  
Regarding claim 5,  Wang ‘124 discloses wherein: A) one or more edges of said accessory body 1 have a thickness which is less near an end than near the center, configured to disengage interference features 21 of a clamp connector.  

Regarding claim 7,  Wang ‘124 discloses wherein said accessory body further comprises: A) a plurality of holes 11/12 passing through the thickness of said accessory body configured to permit the passage of air through said accessory body.  The configuration of the holes/slots could allow airflow especially since being attached relative to a vent (Fig. 3).

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,527,078 to Bausch et al.
Regarding claim 8, Bausch ‘078 discloses a clamp connector 100 configured to selectively attach a support to an accessory body 120 comprising: A) a clamp connector body member having a channel 112, open at both ends, with sides which are narrower at some point configured to be installed adjacent a device than at some point configured to be installed adjacent a support, B) a plurality of interference features 114 configured to enter said sides of said channel 112 of said clamp connector body member 100, C) a plurality of interference feature biasing elements 113 configured to maintain the position of interference features 114, and D) a plurality of interference feature activation elements 143 configured to allow a user to overcome interference feature biasing and displace interference features.  
The examiner submits that the connector body could be installed adjacent a device than at some point configured to be installed adjacent a support based on how a user intends to connect the components – noting that the configuration of the parts would allow for such a specific connecting order.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to install the clamp body adjacent a device then at some point be installed 
Regarding claim 9, Bausch ‘078 discloses wherein: A) said sides of said clamp connector body 100 are substantially immovable.  
Regarding claim 10, Bausch ‘078 discloses further comprising: A) means for attaching said clamp connector body to a support (col. 3, lines 37-51).  
Regarding claim 11, Bausch ‘078 discloses wherein:  Page 9 of 14A) said means for attaching said clamp connector body to a support are integral to a support (col. 3, lines 49-51).  
Regarding claim 12, Bausch ‘078 discloses wherein: A) said means for attaching said clamp connector body to a support are detachable from a support (col. 3, lines 37-48).  
Regarding claim 13, Bausch ‘078 discloses wherein: A) said interference feature biasing elements 113 bias said interference features 114 toward interfering with an accessory body 120 installed in said clamp connector body 100.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,527,078 to Bausch et al. in view of US 10,299,400 to Wengreen et al.
Regarding claim 14, Bausch ‘078 discloses a clamp connector body.  Wengreen ‘400 discloses a plurality of holes (para 82) passing through the thickness of a connector body configured to permit the passage of air through said body.  Noting that airflow holes for supports of electronic devices are well known and documented in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the clamp body of Bausch ‘078 with the air flow openings as taught in Wengreen ‘400 in order to help regulate the temperature of the attached device to keep the attached device functioning properly, as well known in the art.

s 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205371 to Bally.
Regarding claim 15, Bally ‘371 discloses accessory attachment system comprising: A) an accessory body member 63 wherein: I) said accessory body member has a cross section which is narrower at some point configured to be installed adjacent a device than at a surface configured to be installed adjacent a support, and II) said accessory body member is configured with a plurality of depressions (Fig. 10) in one or more sides of said accessory body member configured to interface with a clamp connector 200; and  Page 10 of 14B) a clamp connector 200 configured to selectively attach a support to an accessory body 63 comprising: I) a clamp connector body member having a channel (holds body 63 – Fig. 7), open at both ends, with sides which are narrower at some point configured to be installed adjacent a device than at some point configured to be installed adjacent a support, II) interference features 45 configured to enter said sides of said channel of said clamp connector body member 200, III) interference feature biasing elements 46 configured to maintain the position of interference features 45, and IV) interference feature activation elements 212/214 configured to allow a user to overcome interference feature biasing and displace interference features.  
Noting clamp 200 could be installed adjacent a device (medical equipment/accessory) than at some point configured to be installed adjacent a support (wall).  Further note, device and support are not specific to any particular environment and thus this reference can be readily used.  
Regarding claim 16, Bally ‘371, as modified, discloses wherein: A) said sides of said clamp connector body 200 are substantially immovable.  
Regarding claim 17, Bally ‘371, as modified, discloses wherein: A) one or more edges of said accessory body 63  have a thickness which is less near an end than near the center, configured to disengage interference features 45 of a clamp connector, and B) said interference feature biasing .  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0205371 to Bally in view of US 10,299,400 to Wengreen et al
Regarding claim 18, Bally ‘371, as modified, discloses an aligned clamp body and accessory body.  To modify the body of each with aligned airflow openings for instances like when supporting medical equipment/accessories, would be an obvious modification.  It is well known the vent supports or holders of devices – medical devices could also need such ventilation means.
Wengreen ‘400 discloses a plurality of holes (para 82) passing through the thickness of a body configured to permit the passage of air through said body.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aligned accessory and clamp bodies of Bally ‘371 with aligned air flow openings as taught in Wengreen ‘400 in order to help regulate the temperature of the attached medical accessories to keep the attached devices functioning properly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes holders for supporting devices, some of which include biased connections between a clamp and plate, depressions for attachment, 2014/0168885; 2006/0186290; 2005/0236541; 8,074,951; 7,551,458; 5,947,359; 8,831,415; 7,241,060; 10,437,136; 5,742,859; 10,915,153; 10,663,108; 5,850,996; 10,527,078.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA E MILLNER/Primary Examiner, Art Unit 3632